Per Curiam.

The Association of the Bar of the City of New York filed charges of professional misconduct against the respondent. In the petition so filed the charges are set forth in detail.
The respondent in his answer states: “ 1. Admits that he neglected to prosecute the action commenced on behalf of Mr. Margarella as set forth in the petition and failed to notify his client that the action had been dismissed. Admits that he wrote *718a letter to Mr. Margarella on May 9,1941,.which was misleading as to the status of the matter. Admits that the respondent converted to his own use money obtained from Mr. Margarella upon the representation that same was required to defray disbursements. Respondent admits his failure to return the $453.00 received from Mr. Margarella which he was required to return according to the terms of his understanding with Mr. Margarella. ’ ’
The only explanation given by respondent for his conduct is that he found himself in difficulty because of a combination of loss of business, illness'in the family and marital trouble with his wife. He states “ the funds were used for living expenses and medical care.’.’ Respondent says he has stopped practicing law and hopes to make restitution as soon as possible within the next few months.
The respondent should be disbarred.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Respondent disbarred.